United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150925-02 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. (Name of small business issuer in its charter) Delaware 26-3223040 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 425 Houston Street, Suite 300Fort Worth, TX (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See definitions of “large accelerated filer”, “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler☐ Acceleratedfiler☐ Non-acceleratedfiler☐ Smallerreportingcompany☒ Emerging growthcompany☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I. FINANCIAL INFORMATION (Unaudited) Item 1: Condensed Balance Sheets as of June 30, 2017 and December 31, 2016 3 Condensed Statements of Operations for the Three and Six Months ended June 30, 2017 and 2016 4 Condensed Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2017 5 Condensed Statements of Cash Flows for the Six Months ended June 30, 2017 and 2016 6 Notes to Condensed Financial Statements 7 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item4: Controls and Procedures 18 PARTII. OTHER INFORMATION Item1: Legal Proceedings 18 Item6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED BALANCE SHEETS (Unaudited) June 30,2017 December31,2016 ASSETS Current assets: Cash $ $ Accounts receivable trade–affiliate Total current assets Gas and oil properties, net Long-term asset retirement receivable-affiliate Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable trade-affiliate $ $ Accrued liabilities Total current liabilities Asset retirement obligations Commitments and contingencies (Note 4) Partners’ capital: Managing general partner’s interest Limited partners’ interest (12,278 units) Total partners’ capital Total liabilities and partners’ capital $ $ See accompanying notes to condensed financial statements. 3 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, REVENUES Natural gas and oil $ Loss on mark-to-market derivatives - - Total revenues COSTS AND EXPENSES Production Depletion Accretion of asset retirement obligations General and administrative Total costs and expenses Net income (loss) $ $ ) $ $ ) Allocation of net income (loss): Managing general partner $ Limited partners $ $ ) $ $ ) Net income (loss) per limited partnership unit $ 9 $ ) $ 28 $ ) See accompanying notes to condensed financial statements. 4 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENT OF CHANGES IN PARTNERS’ CAPITAL (Unaudited) Managing General Limited Partner Partners Total Balance at December 31, 2016 $ $ $ Participation in revenues, costs and expenses: Net production revenues Depletion ) ) ) Accretion of asset retirement obligations ) ) ) General and administrative ) ) ) Net income Distributions to partners ) ) ) Balance at June 30, 2017 $ $ $ See accompanying notes to condensed financial statements. 5 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depletion Non cash loss on derivative value - Accretion of asset retirement obligations Changes in operating assets and liabilities: (Increase) decrease in accounts receivable trade-affiliate ) Increase in asset retirement receivable-affiliate ) ) Increase in accounts payable trade-affiliate - (Decrease) increase in accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Net cash provided by investing activities - - Cash flows from financing activities: Distributions to partners ) ) Net cash used in financing activities ) ) Net change in cash ) Cash at beginning of period Cash at end of period $ $ See accompanying notes to condensed financial statements. 6 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Public #18-2009 (B)L.P. (the “Partnership”) is a Delaware limited partnership, formed on April8, 2008 with Atlas Resources, LLC serving as its Managing General Partner (“Atlas Resources” or the “MGP”). Atlas Resources is an indirect subsidiary of Titan Energy, LLC (“Titan”). Titan is an independent developer and producer of natural gas, crude oil, and natural gas liquids, with operations in basins across the United States. Titan also sponsors and manages tax-advantaged investment partnerships, in which it co-invests to finance a portion of its natural gas and oil production activities. Titan is the successor to the business and operations of Atlas Resource Partners, L.P. (“ARP”), a Delaware limited partnership organized in 2012. Unless the context otherwise requires, references below to “the Partnership”, “we,” “us”, “our” and “our company”, refer to Atlas Resources Public #18-2009 (B) L.P. Atlas Energy Group, LLC (“Atlas Energy Group”; OTCQX: ATLS) is a publicly traded company and manages Titan and the MGP through a 2% preferred member interest in Titan.
